We think the proceeding is fatally defective: first, because it does not appear that the liquors were seized by virtue of a search-warrant, as required by statute; second, because it appears that the officer who made the seizure did not make the complaint, and it does not appear that the person by whom the complaint was made was designated for that purpose by the court. Gen. Laws R.I. cap. 102. State v. Snow, 3 R.I. 64; Liquors ofHorgan, 16 R.I. 542. For these reasons a new trial is granted, and the case remitted to the Common Pleas Division with direction to quash.